COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00334-CV


Transport Care Services                      §   From the 235th District Court
Corporation; Robert W. Hogan; and
Julia Hogan                                  §   of Cooke County (CV 11-00274)

v.                                           §   September 26, 2013

Scott Shaw                                   §   Opinion by Justice Gabriel


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and we render a judgment that Appellee Scott Shaw take

nothing on his claims against Appellant Transport Care Services Corporation,

Robert W. Hogan, and Julia Hogan.

      It is further ordered that Appellee Scott Shaw shall pay all of the costs for

this appeal for which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By _________________________________
                                        Justice Lee Gabriel